Citation Nr: 0702790	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-03 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture to the transverse process of the L-1 vertebrae with 
residual spondylosis and degenerative disc disease (DDD) of 
the lumbar spine from L2-3 to L5-S1, currently rated as 40 
percent disabling.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2001 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  
FINDING OF FACT

The veteran's service-connected residuals of a fracture to 
the transverse process of the L-1 vertebrae with residual 
spondylosis and DDD of the lumbar spine from L2-3 to L5-S1 
are manifested by complaints of pain, weakness, stiffness, 
and intermittent flare-ups, but there is no evidence of 
unfavorable ankylosis of any part of the spine, 
intervertebral disc syndrome (IDS), or any neurologic 
abnormalities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected residuals of a fracture to the transverse 
process of the L-1 vertebrae with residual spondylosis and 
DDD of the lumbar spine from L2-3 to L5-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292-5293 (effective before September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective as 
of September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for the veteran's back disability has been 
in effect for over three decades.  See November 1972 rating 
decision.  He was originally granted service connection for 
residuals of a fracture to the transverse process of the L-1 
vertebrae with a noncompensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285, effective August 15, 1972.  In 
response to the veteran's claim for increased rating, the RO 
increased the rating to 20 percent pursuant to Diagnostic 
Codes 5293-5292, effective November 28, 2000.  The veteran 
appealed this decision and the RO subsequently granted a 40 
percent evaluation, also effective November 28, 2000, 
pursuant to Diagnostic Code 5242, and recharacterized the 
disability as residuals of a fracture to the transverse 
process of the L-1 vertebrae with residual spondylosis and 
DDD of the lumbar spine from L2-3 to L5-S1.  See October 2001 
rating decision; June 2005 supplemental statement of the case 
(SSOC).  Despite the increase granted, the veteran's appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
(NOD) as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

The veteran contends that he is entitled to a higher rating 
because he suffers from severe limitation of forward motion 
and pain.  See November 2001 NOD; April 2002 VA Form 9; VA 
Forms 21-4138 dated October 2005 and March 2006; June 2006 
and September 2006 statements in support of claim.  While his 
claim was pending, the criteria for evaluating spinal 
disabilities were amended, effective September 23, 2002 and 
September 26, 2003.  See 67 Fed. Reg. 54, 345-54, 349 (2002) 
and 68 Fed. Reg. 51, 454-51, 458 (2003), respectively.  The 
amendment effective September 23, 2002 concerned revisions to 
old Diagnostic Code 5293, which provided the criteria for 
intervertebral disc syndrome (IDS).  The current version of 
the revised criteria, which evaluate various types of spine 
disabilities, is found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).  The veteran is currently rated under new 
Diagnostic Code 5242, which is specific to degenerative 
arthritis of the spine.  

Both the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  In light of these amendments, the Board 
evaluates the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003, as 
follows:

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 23, 2002, Diagnostic Code 5293 provided 
one rating criteria for both orthopedic and neurological 
manifestations of IDS.  Under this diagnostic code, a 60 
percent evaluation was assigned for pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  From 
September 2002 until a subsequent amendment in September 
2003, Diagnostic Code 5293 provided a 60 percent rating for 
IDS with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year.  See 38 C.F.R. § 
4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to IDS that requires bed rest and treatment 
ordered by a physician.  See Note (1), 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Pursuant to the September 2002 
amendments, orthopedic and neurological manifestations were 
to be evaluated separately using the criteria for the most 
appropriate orthopedic and neurologic diagnostic code(s).  
See Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments also permitted schedular ratings 
higher than 40 percent.  Old Diagnostic Code 5286, which 
provided the criteria for complete bony fixation (ankylosis) 
of the spine, assigned either a 60 or 100 percent rating, 
depending on severity and whether ankylosis is favorable or 
unfavorable.  Under old Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine would have permitted a 50 
percent rating.  These diagnostic codes are not applicable to 
the current situation, however, as there is no evidence that 
the veteran had complete ankylosis of the spine or ankylosis 
of the lumbar spine.  Nor is Diagnostic Code 5285, which 
provided the criteria for residuals of a fractured vertebra.  
Although the veteran was originally rated under this 
diagnostic code, there is no evidence of record that he has 
abnormal mobility requiring a neck brace (60 percent) or that 
he is bedridden or requires long leg braces (100 percent).  

There is no evidence of record that the veteran suffered from 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy to support a rating higher than 40 percent 
for combined orthopedic and neurological manifestations under 
old Diagnostic Code 5293 prior to September 23, 2002.  Nor is 
there evidence to support a rating higher than 40 percent 
between September 23, 2002 and September 26, 2003 for 
orthopedic manifestations alone, as there is no evidence that 
the veteran was suffering from IDS with incapacitating 
episodes having a total duration of a minimum six weeks 
during the past one year.  See April 2001 VA internal 
medicine evaluation; April 2003 anterior-posterior (AP) and 
lateral x-ray of the lumbosacral spine.  

        B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  

Under Diagnostic Codes 5235-5242, ratings in excess of 40 
percent are allowed for unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent) and for unfavorable 
ankylosis of the entire spine (100 percent).  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a (2006), Note (1).  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, which is the same formula as found 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The 
definition of an incapacitating episode remains the same as 
it was prior to the September 26, 2003 amendments.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005), Note (1).  

The evidence of record since the September 26, 2003 
amendments also does not merit a rating in excess of 40 
percent for service-connected residuals of a fracture to the 
transverse process of the L-1 vertebrae with residual 
spondylosis and DDD of the lumbar spine from L2-3 to L5-S1 
under Diagnostic Codes 5235-5242.  There is no evidence of 
record that the veteran's spine, to include the thoracolumbar 
spine, has ankylosis of any kind and the evidence remains 
devoid of any references to pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy or IDS with 
incapacitating episodes having a total duration of a minimum 
six weeks during the past one year.  See December 2004 and 
January 2006 VA compensation and pension (C&P) examinations; 
December 2004 radiology report; VA medical records.  
Accordingly, a rating in excess of 40 percent is not 
warranted under the new rating criteria.  

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); Note (1) 38 C.F.R. § 4.71a (2006).  Although during 
the December 2004 VA C&P examination there was bilateral 
paraspinal muscle spasm and tenderness, neurological 
examination revealed Achilles and patellar reflexes of 1+, 
otherwise normal and symmetric reflexes; intact sensation to 
light touch of the upper and lower extremities; and good 
motor function with no muscle atrophy in the upper and lower 
extremities.  During the January 2006 VA C&P examination, 
bilateral motor strength was 4-5/5 in the upper and lower 
extremities, and skin sensation was normal to light touch and 
pinprick.  Although deep tendon reflexes were trace to one on 
the patellar tendons and trace only on the Achilles tendons, 
the examiner noted that this deficit appeared due to the 
edema of the lower legs and feet.  As the record does not 
contain a diagnosis related to neurological abnormality, and 
the veteran has consistently denied any bowel or bladder 
dysfunction, the evidence of record does not support the 
assignment of a separate rating.  See e.g., April 2001 VA 
internal medicine evaluation; December 2004 VA examination.

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the December 2004 VA examination, the examiner 
reported that the veteran has limitations of prolonged 
frequent bending and heavy lifting due to his lumbar 
condition.  During the January 2006 VA examination, the 
examiner indicated that there are limitations in the 
veteran's movements, to include bending and flexing, apparent 
on examination, which appear primarily due to myofascial 
tightness (paraspinal, gluteus medius, and sacroiliac joints) 
and to his large abdominal girth.  The veteran also exhibited 
pain and slow, semi-rigid, guarded movement on range of 
motion testing.  Although the Board recognizes the limitation 
of function exhibited by the veteran, it finds that the 
assignment of a 40 percent rating contemplates such 
functional loss and that a rating in excess of 40 percent is 
not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
This appeal originates from a November 2000 claim for 
increased rating for the service-connected back disability.  
The issue was remanded in September 2005 for compliance with 
the duties to notify and assist.  Specifically, further 
evidentiary development was needed in the form of obtaining 
additional treatment records and conducting an appropriate VA 
examination.

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; the responsibilities on both his part and VA's in 
developing the claim; and of the need to provide any evidence 
in his possession that pertains to the claim.  See September 
2005 letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection in the July 
2006 SSOC.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's private and VA medical records have 
been obtained and he was afforded several VA examinations in 
connection with his claim.  It is important to note that the 
RO requested authorization and consent for the release of 
records from three medical providers identified by the 
veteran, as well as from any non-VA health care providers.  
The veteran provided the requested release for records from 
BKP Chiropractic and Rehabilitation and Total Wellness and 
Rehabilitation, but the RO was unsuccessful in obtaining the 
requested records from these facilities.  See January 2006 
and May 2006 RO request letters.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

A disability evaluation in excess of 40 percent for residuals 
of a fracture to the transverse process of the L-1 vertebrae 
with residual spondylosis and DDD of the lumbar spine from 
L2-3 to L5-S1 is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


